DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “engagement feature” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding the engagement feature, the specification at [0055] (citing PGPUB US 20200289085 A1 herein and hereafter) iterates that this is “any number of securing mechanisms or methods as known in the art, such as, but not limited to surface roughening, grooves, threads”. Therefore the examiner will interpret the feature as any securing method or mechanism known in the art.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” of an analog thereof but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “tip member”, “support member”, “flexible elongate member”, and “reinforcing apparatus” in claims 1, 11, 15, and 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Specifically the “flexible elongate member” recites the generic term “member” but has no claimed function and therefore is not subject to interpretation under this title. Likewise the term “support member” recites the generic term “member” but has no claimed function and therefore is not subject to interpretation under this title. Likewise the “tip member” recites the generic term “member” but similarly does not have a claimed function. Likewise the “reinforcing apparatus” recites the generic term “apparatus” but has no claimed function and therefore is not subject to interpretation under this title.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The applicant’s arguments, filed 07/12/2022, clarify in all due detail why the claims are allowable over the prior art. In this instance therefore the examiner only seeks to clarify the record insofar as it should be noted that while each of the individual elements of the claims, e.g. including the new support member which is taught by Eberle (of record, see e.g. Eberle’s Figs. 3-4 noting parts 20 and 30 which are a rigid tube and a backing material that form a support member for the US electronics, and the previous elements can be found in the prior art as previously addressed in the prior rejection) are found in the art; that, as pointed out by the applicant on page 8 of the remarks, the relationships between elements are not taught and, even after substantial further art searching, appear to be entirely unobvious for two reasons. The first reason is simply that the examiner did not find the claimed configuration in the prior art nor did they find any reason to modify the structures to assume such a configuration. Secondly, the applicant’s specification, e.g. at [0013] for the general case or in [0064]-[0065] for specific embodiments, describes that this configuration is not a mere rearrangement but instead that it advantageously minimizes the outer diameter of the imaging assembly while achieving strong and efficient assembly. Given these two, it can be discerned that neither an art based case nor a prima facie case for holding the claims to be an obvious variant of the prior art exists respectively. As such and for these forgoing reasons the examiner admits that the claims are both novel and unobvious over the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5514108 A by Robert Stevens (hereafter Stevens), and further in view of US 7226417 B1 by Eberle et al. (hereafter Eberle, previously of record).

Regarding claim 15, Stevens teaches: 15. An intraluminal … device (see Stevens Abstract), comprising:
a flexible elongate member configured to be inserted into a lumen of a patient, the flexible elongate member comprising a proximal portion and a distal portion (See Stevens Figs. 1-3 noting proximal portion 10/A and distal portion 12/B  terminating in distal tip 32);
…; and
a tip member at the distal portion of the flexible elongate member (see Stevens Figs. 1-3 noting tip member as depicted in Figs. 2-3 and/or see Claim 1) and comprising:
a wall thickness; only a first material at a distal portion of the tip member such that the first material defines an entirety of the wall thickness at the distal portion of the tip member; only a second material at a proximal portion of the tip member such that the second material defines the entirety of the wall thickness at the proximal portion of the tip member; and both the first material and the second material at a transition region disposed longitudinally between the distal portion and the proximal portion (regarding each of these together note that the thickness as depicted is given at multiple points and denoted by diameter (D’, D, or d) where only a single material makes up the portions in question and where, as per claim 8, the material changes from a more rigid material in the proximal portion of the tip to a softer material found in the distal portion of the tip; additionally [from claim 17] since this is merely a “region” one can bound an area incorporated both the polymer portions and call it the transition because, by inherency, some transition does exist since both materials are present. For example the region bounded by D’ to D is an exemplary transition region because it goes form the hard polymer at found at 10 (i.e. at the marker for D’) to the soft polymer found in 12 (i.e. at the marker for D)). 
In the foregoing the examiner omitted, as indicated by ellipsis, that the intraluminal device was an intraluminal “imaging” device and that the device included “an ultrasound imaging assembly disposed at the distal portion and configured to obtain ultrasound imaging data while positioned within the lumen of the patient” because Stevens does not discuss imaging applications. Indeed, Stevens iterates that his device is well suited to angioplasty but that the invention is not limited thereto and “the invention finds application in other procedures where catheters are inserted generally into the human body cavity” as per col. 1 lines 9-12 so as to leave open that the invention can be used with any other structures but not explicitly including those structures.
However, Eberle in the same or eminently related field of intravascular devices suited to angioplasty (see Eberle’s col. 1 lines 41-52 or see Fig. 9) iterates that it is advantageous to include a ultrasonic scanner assembly (see Figs. 1-2 for the details of the scanner assembly then see col. 1 line 53 to col. 2 line 6 which provides the primary advantage, i.e. that imaging allows the gathering detailed information in real time, and col. 2 lines 7 to col. 4 line 21 iterates how this design in particular is well suited to fill that need for imaging).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to modify the invention of Stevens with the use of an ultrasound scanner assembly as taught by Eberle so as to advantageously allow for obtaining information about coronary vessels and to view the effects of therapy on the form and structure of a site within a vessel (see Eberle’s col. 1 line 53 to col. 4 line 21 for various advantages include the one iterated above).

Regarding claim 16 Stevens further teaches: 16. The device of claim 15, wherein the first material is less rigid than the second material such that the distal portion of the tip member is more flexible than the proximal portion of the tip member (see Stevens claim 8 which states as much). 

Claim(s) 18-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20140180124 A1 by Whiseant et al. (hereafter Whiseant).

Regarding claim 18, Whiseant teaches: 18. An intraluminal imaging device (see Whiseant’s Abstract for establishing that this is intraluminal, see [0002] for this being purposed for imaging), comprising:
a flexible elongate member configured to be inserted into a lumen of a patient, the flexible elongate member comprising a proximal portion and a distal portion (see Figs. 1 noting proximal portions 102 and 104 and see Figs. 2 noting the distal portion, where [0047] iterates that 200 is the distal end of 104);
an ultrasound scanner assembly disposed at the distal portion and configured to obtain ultrasound imaging data while positioned within the lumen of the patient (as best understood, Whiseant’s [0027] and note that the invention can include an ultrasound transducer for IVUS, ICE, of the like and/or see [0070] which states the same); and
a tip member at the distal portion of the flexible elongate member and comprising a material, a proximal portion and a distal portion, wherein the tip member is distinct from the flexible elongated member (see Whiseant’s Fig. 2A and note that one can immediately discern the tip from the rest of the flexible elongated member because it is structured differently, e.g. see the sloping OD at the end or the coupling tube 216. For compact prosecution purposed the applicant is urged to more narrowly define what they regard as “distinct” since the foregoing rejection, while perfectly appropriate, appears at odds with how the applicant regards distinctness in the arguments), wherein the material at the proximal portion of the tip member itself comprises constant outer diameter and varying wall thickness, and the material at the distal portion of the tip member itself comprises a varying outer diameter and a constant wall thickness (see Figs. 2 and note that at tapered portion 210, the distal portion of the tip, the wall thickness is constant and the outer diameter varies (decreases). Then note that at all points prior to the tapered portion the outer diameter of the elongated member as a whole is constant, and therefore linear/the same with regards to the longitudinal axis as best understood. Furthermore Whiseant states that his wall thickness in the proximal portion can vary at [0060] where instead of removing material from 212 to account for the thickness of 216 while maintaining the inner lumen diameter, one of his options is instead to allow the size of the inner lumen to vary as the thickness of the combined 212 and 216 vary; lastly, when one pairs both the limitation this this is “a material” and the tip “itself” it becomes pertinent to note that Whiseant’s tip uses a single material from these components in at least one embodiment, see [0051] which states “the distal portion 204 of the flexible elongate member 202 bends more easily when coupling tube 216 and flexible elongate member 212 are made of … differing thicknesses of a single material”).
Additionally or alternatively, the examiner notes that it may compact prosecution to reject other potential meanings of the claims where the claimed meaning is unclear. Therefore if one presumes that the “ultrasound scanner assembly” is otherwise not of the sort taught by Whiseant and not of the sort provided for in the examiner’s interpretation it is pertinent to establish for compact prosecution purposes that this feature would still be rejectable.
Specifically, the examiner notes that “ultrasound imaging assemblies” of the sort that are not rotational and are instead fixed and even potted in adhesive during assembly into the catheter/elongate member are old and well-known in the art and have well-known advantages such as allowing for a simpler operation and being more robust due to lacking moving components, and/or such as being more compact and allowing more transducer elements to be employed thus increasing resolution and overall image quality. See MPEP 2144.03.
Therefore and in the alternative it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to improve Whiseant with the use of well-known ultrasound imaging assemblies instead of or in addition to Whiseant’s assembly because such embodiments have well-known advantages in terms of robustness and resolution.

Regarding claim 19, Whiseant further teaches: 19. The device of claim 18, wherein the material at the proximal portion of the tip member comprises a plurality of wall thicknesses along a length of the proximal portion corresponding to the varying wall thickness, wherein each of the plurality of the wall thicknesses of the proximal portion of the tip member in is greater than the wall thickness of the distal portion of the tip member (This can be seen from Whiseant’s Figs. 2 and Figs. 3 directly. To explain more succinctly by example one can choose Figs. 2 then note that distal portion 210 is a continuation of the outermost layer, 202, and thus has a thickness the same as 202; however, this is far thinner than the combined thicknesses of 202, 212 and 216 which define the thickness from the OD of the member to the OD of lumen 250 in Fig. 2C or, more proximally, the combined thicknesses of 202 and 212 depicted which define the thickness from the OD of the member to the OD of the lumen 248 in Fig. 2B; likewise as can clearly be seen in Figs. 2 this both varies with respect to the distance along the longitudinal axis as can be seen in Fig. 2A noting the non-uniform cross section of the coupling tube 216 and steering ring 214 or alternatively, it can also be viewed from the perspective that Fig. 2C shows this by virtue of the wire lumens (e.g. 240) that infiltrate 212 and take away from its thickness in portions and where these lumens span the entire distance along the length of longitudinal axis and cause the thickness to vary as one proceeds around the axis).

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 07/12/2022, with respect to the 112 rejections and the rejections of claim 1 over the prior art have been fully considered and are persuasive.  The associated rejections of the previous office action have been withdrawn. 

Applicant's arguments filed 07/12/2022 with respect to the rejections of claims 15-16 and 18-19 under the prior art have been fully considered but they are not persuasive as follows:

Regarding claim 15-16, the applicant opines on pages 10-11 that Stevens does not teach the newly claimed transition. Examiner respectfully disagrees and notes that if one has one first material at a proximal end and a second material at a distal end then, as one proceeds “longitudinally” the materials will transition. It is noted that this does not involve anything in the radial direction one way or another (and further it should be noted that the radial direction of the transition is not found in the claims nor discussed in the Stevens rejection). Since the applicant does not debate that the proximal and distal ends are constructed of different materials the claim rejection stands and the argument is unconvincing.
	Lastly and to compact prosecution, the examiner notes that the applicant has multiple ways in which they can make the transition such that if the applicant is of the opinion that for a portion/region there exists one of the first/second material and then the other of the first/second material as one proceeds “radially” from the longitudinal axis outwards then the examiner notes that, when and if this feature is claimed, it will be considered prima facie obvious because it is old and well known in the art. See MPEP 2144.03 as this constitutes notice that the ways and means of bonding plastic components are well known. Specifically, it is well known that one can bond plastics end to end (e.g. using ultrasonic welding, a well-known technique commonly used in the art) but this is also rarely done as it is the weakest way to bond plastic components unless a large area is melted/bonded. More commonly the plastics are overlapped (be it at a slope, or using flanges, grooves, etc.) then either welded or glued in place which generally results in a much stronger bond because of its larger surface area. Such manner of bonding would also result in a transition wherein as one proceeds “radially” outwards it would be possible to encounter areas (if using adhesives) where the first material or second material were present or gradients (if sonically welding, as this melts the plastics together) where there was more of the first material or more of the second material. 
	As such while the examiner is unconvinced by the arguments versus the current claims, the examiner is also of the opinion that what the applicant appears to be suggesting (but not claimed) would be a prima facie obvious variant of what is already presented in the currently issued rejection.

Regarding claims 18-19 the applicant opines on pages 9-10 that the newly added claim limitations are not taught. In this instance the examiner notes that their response splits along the lines of the two different amendments made to the claim. Regarding being “distinct” while the examiner is acknowledges that the invention of the specification uses one distinct material for the claimed portion of the invention and a second, different, material for the proximal components which the claimed invention is intended to be bonded to/intended for use with; the applicant’s amendment fails to clarify how they regard this as being “distinct” and does not appear to differentiate the material choice at all. As such the examiner has interpreted this under BRI and noted that there are many features of the tip which render it distinct such as having a portion with a narrower OD, having steering components, etc. The applicant is respectfully urged to amend the claims, both functionally and structurally, if they wish to require this to be interpreted as being made of a material that is distinct from the material from which an unclaimed proximal portion is made of. Secondly and regarding the tip material “itself” possessing the claimed properties the examiner agrees that one piece of information needed to be added into the rejection, namely that the “parts” of the tip member referred to by the examiner by different numbers were a single material in one of Whiseant’s embodiments and thus the new language does not affect the examiner’s fundamental grounds of rejection once this datapoint is added into the rejection. Therefore while the amendment requires a change to the rejection it does not convince the examiner that Whiseant is deficient and thus the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793